ORDER DISMISSING APPEALThis is a pro se appeal from a purported district court order dismissing a postconviction petition for a writ of habeas corpus. Second Judicial District Court, Washoe County; Lynne K. Simons, Judge.This court's review of this appeal reveals a jurisdictional defect. No decision had been made on the petition when appellant filed his appeal on October 22, 2018. Thus, the notice of appeal is premature. See NRS 177.015(3). Accordingly, we lack jurisdiction over this appeal, and weORDER this appeal DISMISSED.